DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephanie Kalen on 16, 17, 26 May 2022.
The application has been amended as follows: 

IN THE CLAIMS:

Claim 1 (as presented in the amendment of 17 May 2022) has been amended as follows:

In claim 1, line 42 (e.g., the first line on page 4 in the amendment), “the target front wheel friction” has been changed to, “a target front wheel friction”.

In claim 1, line 45 (e.g., the fourth line on page 4 of the amendment), “the set ratio of a value” has been changed to, “the set ratio to a value”.
Allowable Subject Matter
Claims 1 to 4 and 6 to 10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not reveal or render obvious the brake system as recited in claim 1, wherein (in combination with the other recited elements and limitations) for example, a set ratio of a target rear wheel friction braking force to a target front wheel friction braking force is set to a target braking force distribution ratio when the required total braking force is smaller than a first set value, the set ratio is set to a value larger than 1 when the required total braking force is larger than a second set value, wherein the second set value is larger than the first set value, and the set ratio is set to 1 when the required total braking force is equal to or larger than the first set value and equal to or smaller than the second set value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 8 to 10 of the Remarks, filed 17 May 2022, with respect to the objections and the rejections under 35 U.S.C. 112(b) and 103 have been fully considered and are persuasive.  Therefore, the objections and the rejections have been withdrawn. 
Note on the May 12, 2022 Filing (Replaced by May 17, 2022 Filing)
The examiner merely notes that, in the after-final amendment of May 12, 2022, the rule section in the amendment heading/title (and “MAIL STOP RCE”) was incorrectly indicated.  Applicant filed the corrected after-final amendment on 17 May 2022 as a replacement for the filing with the incorrect heading/title.  The examiner is responding to the 17 May 2022 filing, and does not respond to the 12 May 2022 filing which it replaced.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available (e.g., before allowance) via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667